Citation Nr: 1621576	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  12-33 546A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1966 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office.

In April 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDING OF FACT

The competent and credible evidence demonstrates that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he is unemployable as a result of his service-connected disabilities. 

VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In determining whether a veteran is entitled to a TDIU, neither the veteran's non-service-connected disabilities nor age may be considered.  38 C.F.R. 
§§ 3.341(a), 4.19 (2015).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

At the outset, the Board notes that the Veteran meets the schedular requirements for a TDIU.  Service connection has been established for chronic brain syndrome associated with trauma, to include dementia and headaches, rated as 50 percent disabling; skull defect, status post craniectomy, rated as 30 percent disabling; and seizures, rated as 20 percent disabling.  The Veteran's combined schedular rating is 70 percent, and he has at least one disability rated at 40 percent or more.

In his August 2009 claim, the Veteran reported that, as of August 1, 2009, he was no longer able to work as a result of the head injury from which his service-connected disabilities stem.  The record reflects that the Veteran worked as a mail handler for the United States Postal Service (USPS) from June 1970 until he retired in August 2009.  In a May 2012 statement, the Veteran reported that during his last years at the USPS he felt that he was having a very hard time remembering even simple things, including words, and that he sought out menial tasks to take on until he was eligible for retirement.  During his April 2015 hearing, the Veteran testified that his job duties primarily included loading and unloading trucks, and that he was also sometimes required to drive a tram.  He reported that he had been having more frequent seizures at work, during which he hid so no one would notice.  The Veteran stated that he retired early because he was afraid he would be fired and lose retirement benefits.  

The Veteran underwent two VA assessments in November 2009.  In the first, conducted November 4, 2009, the examiner noted that the Veteran's in-service head injury had resulted in major seizures and migraine headaches.  The Veteran experienced headaches about three times per week.  The examiner reported that the Veteran would experience numbness and tingling in his nose and right hand connected with his seizures.  The examiner did not provide an opinion regarding the effect of the service-connected disabilities on the Veteran's employability, noting only that the Veteran was retired, but did opine that the seizures and headaches interfered with his daily activities.

The next assessment was conducted November 18, 2009.  There, the examiner opined that it was at least as likely as not that the Veteran's service-connected impairments affected his ability to perform the necessary tasks of work and that he had some degree of occupational impairment.  The examiner noted that the Veteran suffered from seizures and ongoing memory problems, and that the Veteran reported that his symptoms affected his total daily functioning.  The examiner indicated that the Veteran frequently forgot names, directions, and recent events, and also reported that he tended to forget to do paperwork.  While the examiner opined that the Veteran was able to problem solve and exercise good judgment, he also opined that the Veteran would sometimes have difficulty setting goals, organizing, prioritizing, self-monitoring, making appropriate decisions, and being flexible in change.  The examiner opined that the Veteran always had difficulty planning and being spontaneous.  There were findings of memory loss, with the Veteran only able to recall two out of seven items.  The examiner noted findings of concentration difficulties, attention difficulties, and executive function difficulties, with objective evidence on testing of mild functional impairment.  The examiner further reported that the Veteran's periodic seizures resulted in three or more subjective symptoms that would interfere with instrumental activities of daily living and work.  

Private treatment records dated May 2011 reflect that while the Veteran's seizures were reasonably well controlled, he continued to suffer from abnormal language skills, specifically anomia, as well as abnormal deep tendon reflexes and fine finger movements.  

In a June 2011 VA treatment record, a VA physician indicated that the Veteran was not able to work or find employment due to his seizure disorder.  The physician further noted that the Veteran would not be able to drive or operate equipment, although may have some ability to do a sedentary desk job.

The Veteran again underwent VA examination in January 2013.  The examiner noted the Veteran's memory loss, and reported that the Veteran had experienced two or more minor seizures and minor psychomotor seizures over the past six months with an average frequency of zero to four per week.  The examiner indicated that the Veteran's seizure disorder prevented him from driving or operating heavy machinery.  While the examiner ultimately opined that the Veteran's head injury residuals would not prevent him from working, he also noted that the Veteran experienced cognitive difficulties associated with his seizure disorder that resulted in deficits in delayed memory and language and impaired the Veteran's ability to recall complex information.

The Board notes that, in February 2015, the Veteran was found to be incompetent to handle the disbursement of funds for VA purposes, and his son was appointed as a fiduciary.  This judgment appears to have been based primarily on an April 2014 examination to determine the Veteran's housebound status or permanent need for regular aid and attendance.  While this examination focused largely on other, non-service-connected disabilities, the examiner also noted the Veteran's poor memory.

Upon review, the medical evidence demonstrates that the Veteran suffers from cognitive deficits, seizures, and migraine headaches associated with his service-connected disabilities.  He has also provided competent and credible testimony that he took on increasingly menial tasks and hid his seizures to make it to retirement.  Given the Veteran's reported difficulty completing tasks in his labor job due to memory and cognitive difficulties, it seems unlikely he would be able to take on even sedentary employment.  This is supported by the findings of medical practitioners as well.  As discussed above, it has been noted that the Veteran frequently forgets names, directions, recent events, and to do paperwork; he has difficulty making appropriate decisions; he has seizures that interfere with instrumental activities of daily living and work; he has anomia (difficulty recalling the names of everyday objects); and he is not able to drive or operate machinery.  As such, the Board finds that the probative evidence of record establishes that the Veteran's service-connected disabilities, collectively, would prevent him from securing or following a substantially gainful occupation consistent with his educational level and occupational experience.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (applicable regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner).  

Accordingly, the criteria for a TDIU have been met, and entitlement to a TDIU is granted.


ORDER

Entitlement to a TDIU is granted, subject to the applicable laws and regulations governing the payment of monetary benefits.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


